
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1349
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Percy Sutton as one of the
		  Nation’s most influential political, civil rights, and business leaders, who,
		  through his brilliance, courage, and compassion, inspired countless people in
		  the United States.
	
	
		Whereas Percy Sutton was born on November 24, 1920, the
			 last of 15 children of Samuel Johnson Sutton, Sr., a former slave, and Lillian
			 Viola Smith;
		Whereas despite their modest backgrounds, Percy Sutton and
			 11 of his siblings who survived into adulthood all graduated from
			 college;
		Whereas Percy Sutton earned his first college degree, a
			 Juris Doctorate, from Brooklyn College Law School in 1950 while working two
			 jobs to finance his tuition;
		Whereas Percy Sutton served his country in World War II as
			 an intelligence officer with the Tuskegee Airmen, who overcame prejudice and
			 doubts about their skills and bravery to perform heroically as the first
			 African-Americans in the U.S. Army Air Corps;
		Whereas Percy Sutton was an accomplished civil rights
			 attorney, famously representing civil rights icon Malcolm X and his family, as
			 well as hundreds of civil rights protesters who were arrested in the South
			 during the 1960s;
		Whereas Percy Sutton was elected to the New York State
			 Assembly in 1964 and assumed the position of Manhattan Borough President in
			 1966, becoming the first African-American to do so, and went on to serve a
			 record-setting 10 years in the office;
		Whereas during Sutton’s three-term tenure, he was the
			 highest ranking African-American elected official in New York City;
		Whereas Percy Sutton was a devoted member of the National
			 Association for the Advancement of Colored People and served as its New York
			 chapter president for two terms;
		Whereas Percy Sutton was presented with the organization’s
			 highly prized Spingarn Medal in 1987;
		Whereas Percy Sutton pioneered African-American media
			 ownership as a founder of Inner City Broadcasting Corporation in 1971, which
			 over the years owned and operated 18 radio stations across the country and
			 cable television franchises in New York and Philadelphia;
		Whereas in 1981, under his leadership, Inner City presided
			 over the $20,000,000 renovation of the Apollo Theater, restoring it as a
			 vibrant center of entertainment, including production of “Showtime at the
			 Apollo”, the popular national talent competition that was televised for over 20
			 years;
		Whereas Percy Sutton was selected in 1995 and 1996 to
			 represent the United States as a business delegate to the Group of Seven (G7)
			 Nations meeting on Telecommunications and High Technology in Brussels and the
			 G7 Developing Nations Intelligence Technology Conference in South Africa,
			 respectively; and
		Whereas Percy Sutton died at the age of 89 on December 26,
			 2009, in Manhattan, New York, survived by Leatrice Sutton, his wife of 67
			 years: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes Percy Sutton, one of New York’s leading public figures, for his many
			 years of service to the State of New York and the Nation as a defender of equal
			 rights, justice, and economic opportunity for all people in the United States.
		
